Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OIL SEPARATOR AND RELIEF VALVE OF A SCREW COMPRESSOR FOR A UTILITY VEHICLE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over BOCK (German Patent Publication DE 10 2014 118 266 B3, a machine translation is provided with this Office Action and used in the rejection below) in view of LIEBERT (U.S. Patent Publication US 2009/0041589 A1).
Regarding claim 9, BOCK discloses:  a screw compressor (4) for a utility vehicle (see Abstract), comprising: at least one housing (2); and at least one air oil separator holder (30, 10) arranged on the housing (see Figures 2b and 3), a relief valve (38) is provided, which is arranged in the air oil separator holder (see Figure 3), and by which an interior of the screw compressor is relievable of pressure (¶0039). 
BOCK fails to disclose the air oil separator holder is manufactured from non-corrosive material.
Regarding claim 9, LIEBERT teaches:  the air oil separator holder is manufactured from non-corrosive material (LIEBERT teaches that the oil separator device is made from aluminum, ¶0006, it is noted that aluminum’s inherent properties is that it is a non-corrosive material, and therefore, meets the claimed limitation).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the air oil separator holder is manufactured from non-corrosive material in the screw compressor of BOCK, since it requires only routine skill to use a known material on a known component, as evidence by LIEBERT that discloses it is well known to use aluminum (non-corrosive material) for the air oil 
 	Regarding claim 10, LIEBERT further teaches:  the non-corrosive material is composed at least partially of aluminum, or is composed at least partially of an aluminum alloy (see ¶0006). 
Regarding claim 11, BOCK further discloses:  the relief valve is connected to an air inlet (3) of the screw compressor (see ¶0033 and ¶0039, which discloses that the relief valve (38) is connected to an air inlet of the screw compressor via 12, see Figure 1a). 
Regarding claim 12, BOCK further discloses:  the connection of the relief valve to the air inlet of the screw compressor is led at least partially outside the housing of the screw compressor (see Figure 1a, which shows that the connection (12) to the air inlet (3) is outside the housing). 
Regarding claim 15, BOCK discloses:  the relief valve is connectable via the air inlet to atmosphere (see Figures 1a and 3, which as discussed above, the relief valve (38) is connected to the air inlet (3) via the connection (12).  The air inlet is connected to the atmosphere (see Abstract, ¶0032, and Claim 1).  It is the Examiner’s position that since the relief valve is connected to the air/oil separator and has compressed air (see ¶0039), which moves thru (12) when a pressure is high.  The relief valve is connectable via the air inlet (3) to the atmosphere due to the pressure in (12) is higher than the pressure of the atmosphere (which is what is at the air inlet (3)), and therefore, the relief valve is connectable to the atmosphere via the air inlet). 
claim 16, BOCK fails to disclose:  the housing is composed of a different material than the air oil separator holder.
 Regarding claim 16, LIEBERT teaches:  the housing is composed of a different material than the air oil separator holder (LIEBERT teaches that it is normal to make the oil separator device from aluminum and the housings are made from gray-iron and cast-steel (see ¶0006)).
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the air oil separator holder is manufactured from aluminum material and the housing being made from gray-iron and cast-steel, which are two different materials, in the screw compressor of BOCK, since it requires only routine skill to use known materials on known components, as evidence by LIEBERT that discloses it is well known to use aluminum for the air oil separator holder and grey-iron and cast-steel for the housings.    Since LIEBERT teaches in the same paragraph (see ¶0006) that it was common practice to make the air-oil separator from aluminum material and the housing from gray-iron and cast-steel, which are two different materials, it would have required only routine skill in the art to utilize the same materials in BOCK’s air-oil separator and housing.
Regarding claim 17, LIEBERT further teaches:  the housing is composed of cast material (see ¶0006). 
Regarding claim 18, BOCK discloses:  the housing is composed of cast iron (see ¶0006, which discloses grey-iron.  The term “cast iron” is met by grey-iron, since “cast” is considered a processing limitation and not a product limitation, where grey-iron is able to be casted, and therefore, meets the claimed limitation). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified screw compressor of BOCK/ LIEBERT as applied to claims 11 and 12 above, and further in view of COBB (U.S. Patent 6,065,944).
Regarding claims 13 and 14, the modified screw compressor of BOCK/ LIEBERT discloses the claimed invention including the connection of the relief valve (38) to the air inlet (3) of the screw compressor (the connection is via (12)), however, fails to disclose the connection is formed at least partially by a plastic hose. 
Regarding claims 13 and 14, COBB teaches:  the connection is formed at least partially by a plastic hose (Column 6, lines 64-67).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the connection is formed at least partially by a plastic hose in the modified screw compressor of BOCK/ LIEBERT, in order to be flexible and handle chemically aggressive environments (see COBB, Column 6, lines 11-16, Column 6, lines 64-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the connection is formed at least partially by a plastic hose, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, as evidence by COBB.  Furthermore, utilizing a plastic hose allows for flexibility and chemically aggressive environments (see COBB, Column 6, lines 11-16).    
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746